Title: To Thomas Jefferson from Samuel Smith, 5 May 1806
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Sir
                     
                            Balt. 5 May. 1806.
                        
                        I am honored with your letter & I perfectly correspond in opinion with you as to the Appointments in Louisiana, I have always thought & still do think that Genl.
                            W. was precisely the man best fitted for the appointment in every point of view.
                        I take leave to observe that I do not agree with the construction given, at the Navy Department, relative to
                            the law fixing the navy peace Establishment. It may comport with strict legal decision, but does not consist with the
                            common sense of Man; is foreign to the Legislative intention, & directly in contadiction to our practice under a similar
                            law, when we were similarly situated.
                        The conferees of the House of Representatives declared to those of the Senate that they considered the bill
                            as Relating solely to a state of Peace, that its provisions could have no bearing on the Force now in the Mediterranean
                            that force, they considered, as the War Establishment which they presumed would be recalled, or so much thereof as would
                            reduce the number together with the force now about to proceed in the Chesapeake, to that of the 925 contemplated by the
                            bill, they would therefore not consent to the making of any change of a temporary nature in a Law intended to be
                            perpetual—Such also was the opinion of every Gentleman of the Senate with whom I conversed.—(the number voted is eleven
                            more than asked by the Secretary in his Ex Official letter to Mr Gregg Chairman of the Committee.) The opinion supposes
                            that Congress would pass an impracticable law—Does the law bind on the force in the Mediterranean? If it does—then the
                            Secy must refuse to pay the Wages that will be due since the 1st. Jany to 300 Men now employed in that sea—the
                            secretary has I conceive, the same Right to ship & pay the Men for the Chesapeake as he will have to pay the Men now
                            employed in the Mediterranean beyond the 925.
                        The former Peace establishment directed Six Ships, manned with 2/3rd the usual complement of Men to be
                            kept in Constant Service. Yet Sir, you did not hesitate to send two Ships & two Schooners immediately, & soon after
                            another Ship to the Mediterranean, altho: more than the number of Ships & Men allowed by the Law were then actually at
                            Sea, you considered “as was correct” that the Ships employed in our Quasi War & then out, could not & ought not to be
                            understood as part of the peace Establishment; But it is said there is not appropriations sufficient to enable you to send
                            out another ship—I will not undertake to discuss this subject against the two secretaries—I cannot however but entertain
                            my own Opinion; to wit—The Mediterranean fund of 2½ p Cent was appropriated to the Tripolitan War, It was continued for
                            three months after a peace should be made—why? To enable you to call home your force, which would require at least 3
                            Months to effect, that fund (according to my Idea) is bound for three Months after the Ratification of the Treaty with
                            Tripoli, for the expense incurred by the Squdron now employed in the Mediterranean. The Surplus of that fund will amount
                            (I verily believe) to four hundred thousand dollars which with the appropriation for the Current year (granted exactly
                            agreeably to the Estimate) will be fully sufficient for all probable purposes. Another observation—Had the law contemplated the exact numbers of 925 Men as applicable to the current
                            year—it would have so stated it & have said, There shall be employed 925 Men & boys for the year 1806. It does not
                            say so—I wish sincerely the subject to be reconsidered & that a more liberal construction may be given to both the
                            laws.
                  With Great Esteem I have the honor to be Sir your Obed Servt.
                        
                            S. Smith
                     
                        
                    